DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with C. Blake Sorensen on 3/3/2022.
The application has been amended as follows: 
Replacing “the method of claim 7” with “the method of claim 8” in claims 9 and 11-12.
Response to Amendment
1.	Applicant’s amendment filed on 01/06/2022 has been entered.

Response to Arguments
2.	Applicant’s amendment filed on 01/06/2022 overcome the all rejections and objections set forth in the previous Office Action dated.
Applicant’s arguments, filed on 01/06/2022 have been fully considered and are persuasive. 
Allowable Subject Matter
3.	Claims 1-6, 8-9 and 11-15 are allowed over the prior art of record.  Claims 1-6, 8-9 and 11-15 are renumbered as 1-13 respectively.


The prior art fails to teach Claim 13, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
- receive the modified tracking measures corresponding to the third functionality category wherein the third functionality category is different from the first and the second functionality categories; and a device manufacturer tracking component to receive the first tracking measure for the first functionality category.
The closest prior art, Pathak et al. (US 20090190948) reveals a similar system, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The claims 1 and 8 are computer readable medium and the method claims, respectively, corresponding to the apparatus claim 15 and is thus allowed for the same reasons as for the claim 15.
The claims 2-6 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.
The claims 9 and 11-12 depend on the claim 8 and are thus allowed for the same reasons as for the claim 8.
The claims 14-15 depend on the claim 13 and are thus allowed for the same reasons as for the claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner




/HELEN ZONG/Primary Examiner, Art Unit 2677